
	
		I
		112th CONGRESS
		1st Session
		H. R. 772
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Ms. DeLauro (for
			 herself, Mr. Hinchey,
			 Mr. Cohen,
			 Mr. Filner,
			 Ms. Norton,
			 Mr. Conyers,
			 Ms. Brown of Florida,
			 Mr. Jackson of Illinois,
			 Mr. Honda, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to restore the
		  credit lost by individuals resulting from the replacement of the Making Work
		  Pay Credit with the employee payroll tax cut for 2011.
	
	
		1.Short titleThis Act may be cited as the
			 Extended Tax Relief for All Act of
			 2011.
		2.Restoration of
			 credit lost by individuals resulting from the replacement of the making work
			 pay credit with the employee payroll tax cut for 2011
			(a)In
			 generalSection 36A of the
			 Internal Revenue Code of 1986 (relating to making work pay credit) is amended
			 by striking subsection (e) and inserting the following new subsections:
				
					(e)2011 credit for
				individuals receiving smaller credit under 2011 employee payroll tax
				cutIn the case of taxable
				years beginning after December 31, 2010, and before January 1, 2012, the credit
				determined under this section (without regard to this subsection) shall be
				reduced (but not below zero) by the aggregate of the reductions in—
						(1)the tax imposed by
				section 1401(a) for such taxable year, and
						(2)the taxes imposed by sections 3101(a),
				3201(a), and 3211(a)(1) on remuneration received during such year,
						by reason
				of section 601 of the Tax Relief, Unemployment Insurance Reauthorization, and
				Job Creation Act of 2010.(f)TerminationThis section shall not apply to taxable
				years beginning after December 31,
				2011.
					.
			(b)Technical
			 amendmentParagraph (1) of section 36A(b) of such Code is amended
			 by striking subsection (c) and inserting subsections (c)
			 and (e).
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
